Citation Nr: 0334118	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation from March 28, 2001. 

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO on September 13, 2002.  
A transcript of that hearing is of record.


REMAND

The veteran contends that his service-connected PTSD warrants 
a disability rating in excess of 50 percent.  The Board finds 
that additional development is required before it can 
adjudicate the veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
specifically provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C. § 
5103A(b)(1), (2). 

During the September 2002 hearing, the veteran testified that 
he had been receiving psychological treatment for his PTSD at 
Long Beach VA Medical Center for approximately four years.  
He also testified that his last treatment had taken place two 
days before the hearing.  The RO should make an attempt to 
obtain all outstanding records of treatment pertaining to the 
veteran's PTSD from Long Beach VA Medical Center and 
associate them with the claims folder.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2003); 
see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, the Board notes that the VCAA essentially enhances the 
VA's obligation to notify the veteran about his claim (i.e., 
what information or evidence is required to grant his claims) 
and to assist him to obtain evidence for his claim.  A review 
of the record indicates that the RO has not provided the 
veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  In this 
regard, the RO must ensure that the veteran has been notified 
of what information or evidence was needed from him and what 
the VA has done and will do to assist him in substantiating 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5130(a) (West 2002), as 
well as §§ 5102, 5103, and 5103A (West 
2002).  In doing so, the letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim.  The letter should also inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which 
part, if any, the RO will attempt to 
obtain on behalf of the veteran.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be 
received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive 
the one-year period for response.

2.	The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD-the 
records of which have not already been 
obtained.  After securing any 
necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  In particular, the RO 
should contact the Long Beach VA 
Medical Center and request all 
outstanding records of treatment 
pertaining to the veteran's PTSD from 
1991 to the present.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to an initial disability rating in 
excess of 50 percent for PTSD.  If the 
desired benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and 
his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



